MERWIN, J.
In this action, the plaintiffs, as judgment creditors of the defendant Zell R. Hall, based on a liability existing prior to February, 1892, sought to set aside, as fraudulent and void as to creditors, a conveyance of real estate made by said defendant to the defendant Jeanette C. Hall, and bearing date February 25, 1892. The main issue at the trial was whether the deed was made and *413received with an intent to hinder, delay, and defraud the creditors of Zell E. Hall. It was found by the court that such was the intent of the debtor, and that the grantee received the deed with the knowledge of such intent, and for the purpose of aiding and co-operating with the debtor in the execution of such intent. A careful consideration of the evidence leads us to the conclusion that the evidence is sufficient to sustain these findings, and that there is no sufficient reason apparent for this court to disturb them. The appellants claim that the deed was given as security for advances made or to be made. Under the findings above referred to, the deed cannot stand as security. Baldwin v. Short, 125 N. Y. 553, 26 N. E. 928.
The defendants claimed at the trial, and do here, that the plaintiffs’ debts and judgments are paid. The plaintiffs had debts against the Gifford Manufacturing Company, a manufacturing corporation organized under chapter 40 of the Laws of 1848. Zell E. Hall was a stockholder in that company, and the judgments recovered by plaintiffs against him were based on his liability as a stockholder in case the whole amount of the "capital stock has not been paid in. Laws 1848, c. 40, § 10. One Munson was a trustee of the corporation, and the plaintiffs also recovered judgments against him for the amount of their debts upon his liability, under section 15 of the act of 1848, for making a false report as trustee. The judgments against Munson were afterwards compromised, and were satisfied by the filing of a satisfaction piece in the usual form. The special term applied upon the judgments against Hall the .amounts realized by the plaintiffs on the compromise with Munson, and declined to hold that the satisfaction of the Munson judgments ■ operated to satisfy the Hall judgments. Ro payment in any other way is claimed. This question of payment is fully discussed by Mr. Justice VARR in the opinion delivered by him at special term, and it need not here be further considered. We agree with the special term that the compromise and satisfaction of the Munson judgments did not satisfy the Hall judgments, and that Hall received all he was entitled to when the court applied on the judgments against him the proceeds of the compromise with Munson. See Whittemore v. Oil Co., 124 N. Y. 565, 27 N. E. 244.
The defendants claim error was committed in receiving in evidence a letter from Munson on the subject of the compromise. The defendants claimed the benefit of the satisfaction on record of the Munson judgments. The plaintiffs had a right to show the circumstances under which it was given and the arrangement in fact made with Munson. The letter was a part of the transaction that resulted in the compromise and satisfaction, and, on that ground, was -properly received. The judgment must, we think, be sustained. All concur.
Judgment affirmed, with costs.